ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2022-04-21_JUD_01_NA_08_EN.txt.                                      DECLARATION OF JUDGE IWASAWA


       Article 33, paragraph 1, of UNCLOS reflects customary international law on the contiguous
zone in respect of the powers that a coastal State may exercise in that zone  It is significant that,
at the Third United Nations Conference on the Law of the Sea, there were no proposals to add other
matters to the list in Article 33, paragraph 1.


       Article 56, paragraph 1, of UNCLOS provides that, in the exclusive economic zone, the coastal
State has (a) sovereign rights over natural resources and (b) jurisdiction with regard to the
protection of the marine environment  In addition, paragraph 1 (c) indicates that the coastal State
has “other rights” provided for in UNCLOS  Nicaragua has freedom of navigation in its exclusive
economic zone  Colombia’s integral contiguous zone infringes not only on Nicaragua’s sovereign
rights and jurisdiction but also on Nicaragua’s freedom of navigation in its exclusive economic zone.


      1. In this declaration, I offer my views on Colombia’s integral contiguous zone and the Court’s
reasoning in that regard.



                                                            *



       2. The Court finds that Article 33, paragraph 1, of UNCLOS reflects customary international
law on the contiguous zone in respect of the powers that a coastal State may exercise in that zone
(paragraph 155 of the Judgment). Thus, the powers that a coastal State may exercise in its contiguous
zone are confined to those set out in that provision, namely “customs”, “fiscal”, “immigration”, and
“sanitary” matters. A coastal State may not exercise, in its contiguous zone, control with respect to
security matters (paragraph 154).


       3. In support of the above conclusions, the Court notes that a Polish proposal to add “security”
to the list of matters was rejected at the First United Nations Conference on the Law of the Sea in
1958, and that the wording of Article 24, paragraph 1, of the 1958 Convention on the Territorial Sea
and the Contiguous Zone was adopted in Article 33, paragraph 1, of UNCLOS “without any change
as regards the matters in respect of which the coastal State may exercise control” (paragraph 153 of
the Judgment).


       4. In my view, it is also significant that, at the Third United Nations Conference on the Law
of the Sea, there were no proposals to add other matters to the list. Of the more than 80 proposals
submitted to the Conference’s Second Committee, which dealt with a broad range of items, only two
proposals concerned the contiguous zone 1. Neither of them was a proposal to add other matters to


         1 (1) United Nations, Official Records of the Third United Nations Conference on the Law of the Sea, Vol. III

(Documents of the Conference, First and Second Sessions), Byelorussian Soviet Socialist Republic, Bulgaria,
Czechoslovakia, German Democratic Republic, Hungary, Mongolia, Poland and Union of Soviet Socialist Republics: draft
article on the contiguous zone, 29 July 1974, doc. A/CONF.62/C.2/L.27, p. 205 (a draft article which reproduced Article 24
of the 1958 Convention on the Territorial Sea and the Contiguous Zone); (2) ibid., Egypt, Honduras, India, Iran, Kuwait,
Liberia, Libyan Arab Republic, Mexico, Morocco, Oman, Qatar, Saudi Arabia, United Arab Emirates and Yemen: draft
article on the economic and contiguous zone, 23 Aug. 1974, doc. A/CONF.62/C.2/L.78, p. 239 (a proposal to repackage
the contiguous zone as the economic zone).

                                                         -2-

the list. It was on this basis that Article 33, paragraph 1, of UNCLOS adopted the wording of
Article 24, paragraph 1, of the 1958 Convention without any change as regards the matters in respect
of which the coastal State may exercise control in its contiguous zone.



                                                             *



      5. Nicaragua contends that Colombia’s integral contiguous zone established by Presidential
Decree 1946 “is not consistent with international law”, first, because the limits of the integral
contiguous zone exceed the maximum breadth allowed by international law, and secondly, because
the powers Colombia grants itself in the contiguous zone “exceed what international law allows” 2.


      6. The Court finds that Colombia’s integral contiguous zone is indeed “not in conformity with
customary international law” (paragraphs 187, 194, 196, and 261 (5) of the Judgment) in two
respects. First, the geographical extent of the integral contiguous zone contravenes the
24-nautical-mile rule for the establishment of the contiguous zone. Secondly, certain powers
conferred on Colombia by Presidential Decree 1946 extend to matters that are not permitted by
customary international law as reflected in Article 33, paragraph 1, of UNCLOS (paragraph 187).


       7. With regard to the second respect, the Court further finds that the integral contiguous zone
infringes upon Nicaragua’s “sovereign rights and jurisdiction” in its exclusive economic zone
(paragraphs 194 and 196 of the Judgment).


      8. Article 56, paragraph 1, of UNCLOS provides that, in the exclusive economic zone, the
coastal State has (a) sovereign rights for the purpose of exploring and exploiting, conserving and
managing the natural resources and (b) jurisdiction with regard to such matters as marine scientific
research and the protection and preservation of the marine environment. Paragraph 1 (c) further
indicates that the coastal State also has “other rights and duties provided for in this Convention”.


       9. There is no doubt that the coastal State has freedom of navigation in its exclusive economic
zone. Article 87, paragraph 1, of UNCLOS provides that “[t]he high seas are open to all States,
whether coastal or land-locked” and that “[f]reedom of the high seas . . . comprises . . . (a) freedom
of navigation”. Article 90 of UNCLOS provides that “[e]very State . . . has the right to sail ships
flying its flag on the high seas”. The coastal State can establish its exclusive economic zone up to
200 nautical miles from its baselines. That area is subject to a specific legal régime, which confers
additional rights and duties on the coastal State. However, the freedoms the coastal State had on the
high seas before establishing its exclusive economic zone continue to exist in that zone. In The
“Enrica Lexie” Incident case, India argued that it had freedom of navigation in its exclusive
economic zone “pursuant to Article 87, paragraph 1, subparagraph (a) and Article 90” of UNCLOS 3,




       2 Reply of Nicaragua, Chap. III, Secs. A.1 and A.2.

       3 The “Enrica Lexie” Incident (Italy v. India), Award of 21 May 2020, PCA Case No. 2015-28, para. 1017; see also

paras. 72 and 987.

                                                            -3-

and the arbitral tribunal confirmed that Articles 87 and 90 “apply equally to the exclusive economic
zone” 4.


       10. The Court finds that the scope of Colombia’s powers within its integral contiguous zone
to prevent and control infringements of laws and regulations, as set out in Article 5 (3) of Presidential
Decree 1946, “is much broader than the material scope of the powers enumerated in Article 33,
paragraph 1, of UNCLOS” (paragraph 176 of the Judgment).


      11. The Court observes that the power to protect “national maritime interests” in Article 5 (3),
through its broad wording alone, “appears to encroach on the sovereign rights and jurisdiction of
Nicaragua” (paragraph 178 of the Judgment). As regards the power for “the preservation of the
environment” in Article 5 (3), the Court finds that it is contrary to Article 56, paragraph 1(b) (iii), of
UNCLOS, which grants Nicaragua jurisdiction with regard to the “protection and preservation of the
marine environment” (ibid.).


       12. With respect to the power to prevent and control infringements relating to the “integral
security of the State”, including drug trafficking, and “conduct contrary to security in the sea”,
Nicaragua argues that “[n]either of these matters is covered by customary international law” and that
Article 5 (3) therefore “is inconsistent with international law” 5. The Court finds that “[t]he inclusion
of security in the material scope of Colombia’s powers” is indeed “not in conformity with the relevant
customary rule” (paragraph 177 of the Judgment). However, the Court refrains from finding that this
power encroaches on Nicaragua’s “sovereign rights and jurisdiction” in its exclusive economic zone.
This is appropriate because this power does not, in itself, affect Nicaragua’s sovereign rights over
natural resources or jurisdiction with regard to the protection and preservation of the marine
environment. However, it unquestionably encroaches on Nicaragua’s freedom of navigation in its
exclusive economic zone.


        13. In its final submissions, Nicaragua requests the Court to adjudge and declare that,

        “[b]y its conduct, the Republic of Colombia has breached its international obligation to
        respect Nicaragua’s maritime zones as delimited in . . . the Court Judgment of
        19 November 2012, as well as Nicaragua’s sovereign rights and jurisdiction in these
        zones” (paragraph 24 of the Judgment; emphasis added).

The first part of this request of Nicaragua is made in broader terms than the second part.


       14. In respect of Colombia’s integral contiguous zone, Nicaragua contends that “Colombia has
infringed and is infringing upon Nicaragua’s maritime zone while implementing its integral
contiguous zone” 6 . Some incidents alleged by Nicaragua in support of this contention point to
Colombia’s encroachment on Nicaragua’s freedom of navigation rather than its sovereign rights and

         4 Ibid., para. 1036. The arbitral tribunal stated that Articles 87 and 90 apply to the exclusive economic zone “by

virtue of Article 58, paragraph 2” of UNCLOS. See also A. Proelss (ed.), United Nations Convention on the Law of the
Sea: A Commentary (2017), p. 690 (Article 90: Right of navigation). Article 58, paragraph 2, provides that “Articles 88
to 115 . . . apply to the exclusive economic zone in so far as they are not incompatible with this Part”. In the context of The
“Enrica Lexie” Incident case, however, the arbitral tribunal’s explanation that Articles 87 and 90 apply to the exclusive
economic zone “by virtue of Article 58, paragraph 2” may be questionable. The heading of Article 58 reads “Rights and
duties of other States in the exclusive economic zone” (emphasis added), which may suggest that Article 58, including
paragraph 2, concerns the rights and duties of States other than the coastal State (in that case, India).
        5 Reply of Nicaragua, paras. 3.41 and 3.45.

        6 Reply of Nicaragua, para. 3.61 (emphasis added).

                                                        -4-

jurisdiction. For example, according to Nicaragua, a Colombian naval vessel intercepted a
Nicaraguan coast guard vessel on patrol and demanded that it withdraw from Colombia’s integral
contiguous zone, claiming that it was in Colombian waters 7. These incidents did not necessarily
affect Nicaragua’s sovereign rights over natural resources or jurisdiction with regard to the protection
and preservation of the marine environment, but they certainly encroached on Nicaragua’s freedom
of navigation in its exclusive economic zone.


       15. Notwithstanding the foregoing, in its pleadings on Colombia’s integral contiguous zone,
Nicaragua focused primarily upon Colombia’s violations of Nicaragua’s “sovereign rights and
jurisdiction”. In light of these pleadings by Nicaragua, the Court characterizes Nicaragua’s
arguments as such (paragraph 189 of the Judgment) and concludes that Colombia’s integral
contiguous zone infringes upon Nicaragua’s “sovereign rights and jurisdiction” in its exclusive
economic zone (paragraphs 194 and 196). However, in my view, Colombia’s integral contiguous
zone infringes not only on Nicaragua’s sovereign rights and jurisdiction but also on Nicaragua’s
freedom of navigation in its exclusive economic zone.


      16. As regards appropriate remedies in this respect, the Court finds that Colombia must, by
means of its own choosing, bring into conformity with customary international law the provisions of
Presidential Decree 1946, “in so far as they relate to maritime areas declared by the Court in its
2012 Judgment to appertain to Nicaragua” (paragraphs 196 and 261 (6) of the Judgment). The Court
indicates a remedy in this form in response to Nicaragua’s request in its final submissions
(paragraph 24).


                                                                  (Signed)        IWASAWA Yuji.


                                                  ___________




       7 See Memorial of Nicaragua, para. 2.43 (alleged incident of 2 January 2014). See also ibid., Annex 23B (alleged

incident of 2 February 2014).

